Citation Nr: 1016678	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a disability rating greater than 
20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant & his wife




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March to July 1966, May 
1968 to February 1969, and from December 1990 to May 1991.  
He also had additional U.S. Army Reserve and Army National 
Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  Although the Veteran initially 
requested a Board hearing when he perfected a timely appeal 
in July 2008, he subsequently requested a videoconference 
Board hearing in September 2008.  This hearing was held 
before the undersigned in January 2010.  A transcript of that 
hearing is of record.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for 
appropriate action.  In this regard, the Board notes that, in 
April 2009, the RO denied a TDIU claim on the basis that the 
Veteran had not submitted a VA Form 21-8940.  The Veteran 
subsequently submitted this form in November 2009.  Thus, 
this issue should be readjudicated by the AOJ.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND section of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he 
served in the Republic of Vietnam from October 1968 to 
January 1969.

2.  The Veteran did not engage in combat with the enemy 
during active service.

3.  The Veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
to attempt corroboration; nor has he otherwise provided 
credible supporting evidence that the claimed in-service 
stressors actually occurred.

4.  The competent medical evidence does not contain a 
diagnosis of PTSD based on a corroborated in-service 
stressor.

5.  The competent medical evidence shows that the Veteran's 
service-connected diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009): 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Throughout the rating period on appeal, the criteria for 
a 40 percent rating, and no higher, for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

With respect to the Veteran's increased rating claim for 
diabetes mellitus, the Board notes that, in a claim for 
increase, the VCAA requires only generic notice as to the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, a VCAA letter was sent to the Veteran in February 2006 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, a March 2006 letter informed the Veteran 
of what type of information and evidence was needed to 
establish a disability rating and effective date.  Both of 
these letters were issued prior to the adverse determination 
currently on appeal.  Accordingly, no further development is 
required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2006, VA's Records Management Center notified the 
RO that the Veteran's service treatment records from his 
active service during the Persian Gulf War between December 
1990 and May 1991 were missing and not available for review.  
In cases where the Veteran's service treatment records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA also must provide an explanation to the appellant 
regarding VA's inability to obtain his or her service 
treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  The RO sent the Veteran a letter in January 2007 
requesting that he provide any copies of his records from his 
period of service during the Persian Gulf War that were in 
his possession.  There is no record of a response from the 
Veteran.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for PTSD or other psychiatric 
disorder. Moreover, the post-service evidence does not 
indicate any current complaints or treatment referable to the 
claimed disabilities until several decades following 
separation.  With respect to the Veteran's claim of service 
connection for PTSD, there is no competent evidence of an in-
service stressor.  Service connection for PTSD cannot be 
granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  For all of these reasons, the 
evidence does not indicate that PTSD may be related to active 
service such as to require an examination, even under the low 
threshold of McLendon.

Normally, VA has a duty to obtain Social Security 
Administration (SSA) records when it has actual notice that 
the Veteran is receiving SSA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, after the 
RO requested that SSA provide VA with copies of the Veteran's 
SSA records, SSA responded in September 2009 that there was 
no record that the Veteran had applied for SSA benefits.  The 
Veteran's claims file also contains significant medical 
evidence, including VA and private examination reports and 
outpatient treatment records.  Because there is no indication 
in the claims file that the Veteran's SSA records actually 
exist, and because the Veteran has not identified any SSA 
records as relevant evidence which VA should attempt to 
obtain under the VCAA's duty to assist, the Board finds that 
a remand to obtain SSA records is not required.  See Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010) (holding 
that VA is not required to obtain SSA records in cases where 
these records are not relevant to the claim(s) on appeal). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record, 
including testimony provided at a January 2010 
videoconference Board hearing held before the undersigned.  
The Board has reviewed such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  The Board also has perused the medical records 
for references to additional treatment reports not of record 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

The Veteran contends that he incurred PTSD during active 
service.  Specifically, he contends that in-service stressors 
during his active service in the Republic of Vietnam led to 
his PTSD.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat Veterans).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for PTSD.  
The Veteran's service personnel records show that he served 
in Vietnam from October 1968 to January 1969.  The competent 
evidence does not show, nor does the Veteran contend, that he 
was treated for PTSD or any other psychiatric disorder during 
active service.  The post-service medical evidence of record 
contains a diagnosis of PTSD; thus, the central issue in this 
case is whether the record contains credible supporting 
evidence that a claimed in-service stressor actually occurred 
which supports the diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Despite the Veteran's 
assertions to the contrary, there is no competent evidence 
that he "engaged in combat with the enemy" during active 
service.  His service personnel records, including the 
DD Form 214 for each of his 3 periods of active service, do 
not show any combat citations or awards.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  In such cases, the record 
must contain other evidence that substantiates or 
corroborates the Veteran's statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Veteran has not provided sufficient information 
concerning his claimed in-service stressors such that 
corroboration can be attempted by the JSRRC.  The Board notes 
that the Veteran identified several claimed in-service 
stressors in separate statements submitted to VA in February 
2008 and in February 2010.  In his February 2008 statement, 
the Veteran contended that his unit (which he identified as 
Higher Headquarters Battery (HHB), 2nd Battalion, 138th Field 
Artillery) had come under enemy mortar and rocket attack on 
July 21, 1969, at Gia Le Base Camp, Phu Bai, South Vietnam.  
When U.S. Army units returned fire, the 101st Airborne 
Division was hit by friendly fire and 6 soldiers from the 
101st Airborne Division were killed.  The Veteran reported 
that the details of this alleged friendly fire incident 
"were related to me" by another service member.  He 
identified another in-service stressor in his February 2008 
statement as an incident which occurred in June 1969 when his 
unit (which he identified as C Battery, 2nd Battalion, 138th 
Field Artillery) was overrun by enemy forces in a mortar and 
rocket-propelled grenade attack on Firebase Tomahawk in 
Vietnam.  The Veteran stated that several of his fellow 
soldiers had been killed during this attack.  He identified 2 
of these soldiers, R.S. and J.M., and reported that they had 
died in "1969."  

In January 2010, the Veteran's service representative 
submitted duplicate copies of the Veteran's February 2008 
statement concerning the alleged in-service stressors.  
Attached to the January 2010 submission from the Veteran's 
service representative was information obtained from the 
Internet concerning an enemy attack on C Battery, 
2nd Battalion, 138th Field Artillery, which had occurred on the 
evening of June 19, 1968.  (The Board notes parenthetically 
that the reference to "June 19, 1968" may be a 
typographical error as the rest of the information provided 
by the Veteran's service representative refers to "June 19, 
1969.")  The service representative also provided 
information concerning R.S. and J.M. who had been killed 
during an enemy attack on C Battery, 2nd Battalion, 138th 
Field Artillery, on June 19, 1969, at Firebase Tomahawk in 
Vietnam.  This information was highlighted by the Veteran's 
service representative as corroborating the Veteran's 
February 2008 statements regarding his claimed in-service 
stressors.

The Board observes that the Veteran only was in Vietnam from 
October 1968 to January 1969.  Also as relevant to this 
claim, the Veteran was on active service only from May 1968 
to February 1969.  Accordingly, the Veteran's statements 
regarding an in-service stressor which occurred in June 1969 
- approximately 6 months after he served in Vietnam and 
4 months after his separation from active service - are not 
credible or sufficient evidence to establish that the 
incident, in fact, occurred.  Similarly, the Veteran's 
statements that his unit was attacked by enemy mortars and 
rockets in July 1969 - approximately 7 months after he left 
Vietnam and 5 months after his separation from active service 
- also are not credible or sufficient evidence to establish 
that the incident, in fact, occurred.  As noted, despite the 
Veteran's January 2010 Board hearing testimony to the 
contrary, his service personnel records, including his DD 
Form 214's, do not show that he was awarded any combat medals 
or citations, including the Combat Action Ribbon, at any time 
during his 3 periods of active service.  Nor do the Veteran's 
service personnel records show that he participated in any 
combat campaigns at any time during active service, including 
during his two month tour of duty in Vietnam.  These records 
show only that he was assigned to HHB, 2nd Battalion, 
138th Field Artillery, while in Vietnam.  There is no 
indication that the Veteran ever was assigned to C Battery, 
2nd Battalion, 138th Field Artillery, at any time during his 
two month tour of duty in Vietnam.  

Finally, to the extent that the Veteran identified an in-
service stressor based on what another service member 
reported to him about an alleged friendly fire incident 
involving the 101st Airborne Division, the Board again 
observes that this incident allegedly occurred in July 1969, 
approximately 6 months after the Veteran had left Vietnam and 
5 months after he had separated from active service.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reiterated that, although unit records need not identify a 
Veteran as being physically present when an in-service 
stressor occurs, the fact that a Veteran was stationed with a 
unit that was present when an in-service stressor occurred 
also suggested that the Veteran was in fact exposed to the 
claimed stressor.  (Emphasis added).  The Veteran's 
statements in this case regarding the alleged friendly fire 
incident in July 1969 are insufficient to demonstrate the 
existence of the claimed in-service stressor even under the 
lower standard for corroborating in-service stressors found 
in Pentecost because he was neither assigned to the unit 
which allegedly received friendly fire nor present in Vietnam 
at the time of this alleged incident.  Therefore, the Board 
finds that all of the Veteran's alleged in-service stressors 
are insufficient to support a diagnosis of PTSD.

Further, there is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  Review of the record 
reveals the Veteran was diagnosed as having PTSD following VA 
outpatient treatment in September 2005.  At that time, the 
Veteran reported that he had served in combat in Vietnam in 
1968.  No stressor was identified by the VA examiner in 
September 2005 as the basis for the diagnosis of chronic PTSD 
which he rendered after seeing the Veteran.  In any event, an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  Therefore, although the Veteran has 
been diagnosed as having PTSD, the Board finds that the 
Veteran's claimed in-service stressors are not credible, are 
incapable of corroboration by the JSRRC, and are not 
corroborated by independent evidence.  Thus, the Board finds 
that service connection for PTSD is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The criteria set forth under Jandreau have not been satisfied 
in this case.  The Veteran here has not shown that he has the 
expertise required to diagnose PTSD.  Nor is he competent to 
offer an opinion regarding any causal relationship between 
PTSD and active service.  Again, there is no documentation of 
any findings with respect to PTSD in service.  While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
showing no competent diagnosis of PTSD which could be 
attributed to active service.

As the preponderance of the evidence is against the Veteran's 
claim of service connection for PTSD, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Rating for Diabetes Mellitus

The Veteran also contends that his service-connected diabetes 
mellitus is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected diabetes mellitus currently 
is evaluated as 20 percent disabling under 38 C.F.R. § 4.119, 
DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2009).

A 20 percent rating is assigned under DC 7913 for diabetes 
mellitus requiring insulin and restricted diet or an oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider plus complications that would not be 
compensable if evaluated separately.  A maximum 100 percent 
rating is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider plus either progressive loss of weight and strength 
or complications that would be compensable if evaluated 
separately.  Id.

The Board finds the criteria for a 40 percent rating, and no 
higher, for the Veteran's service-connected diabetes mellitus 
have been met.  The medical evidence shows that the Veteran's 
service-connected diabetes mellitus currently requires 
insulin, restricted diet, and regulation of activities (as 
the VA examiner noted in July 2006).  On VA examination in 
July 2006, the Veteran reported that his diabetes mellitus 
had begun in 1990.  He denied experiencing any ketoacidosis 
or hypoglycemic reactions or being hospitalized for either 
ketoacidosis or hypoglycemic reactions.  The Veteran reported 
that he was on a restricted diet and had restriction of 
activities.  He also reported that he saw a diabetic care 
provider every 2-3 months.  The Veteran was taking insulin 
and no longer responded to oral hypoglycemic agents.  He 
reported experiencing some generalized loss of strength and 
impotence.  The assessment included diabetes mellitus 
"poorly balanced for the time being."

In a July 2008 letter, Dr. S.N. stated that the Veteran was 
"a Type 2 diabetic. To control the disease process diet, 
activity and medications must be tightly controlled and 
monitored."  Dr. S.N. also stated that the Veteran "must 
follow a regimented activity program."  Dr. S.N. stated 
further that Veteran's diabetes "has progressed to the point 
where intensive insulin therapy is required to control the 
blood sugars."  

On VA examination in September 2009, it was noted that the 
Veteran had been diagnosed as having diabetes mellitus in 
1984.  Although he was treated initially with oral medication 
beginning in 1985, he became insulin-dependent in 2005.  He 
used insulin more than once daily to treat his service-
connected diabetes mellitus.  The Veteran also was instructed 
to follow a restricted or special diet but was not restricted 
in his ability to perform strenuous activities.  It was noted 
that the Veteran's diabetes mellitus was poor controlled.  It 
also was noted that his service-connected diabetes mellitus 
prevented him from driving and severely interfered with his 
ability to participate in exercise or sports.  His diabetes 
mellitus had a moderate effect on his chores, shopping, 
recreation, and travelling.  It finally was noted that 
diabetes mellitus had only a mild effect on his bathing and 
dressing.  

In summary, because the objective evidence shows that the 
Veteran's service-connected diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities, the 
Board finds that the criteria for a 40 percent rating have 
been met.

Again, to attain the next-higher 60 percent evaluation, the 
evidence must demonstrate that the Veteran has diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider plus 
complications that would not be compensable if evaluated 
separately.  

As detailed above, the Veteran does not have ketoacidosis or 
hypoglycemic reactions.  In fact, he expressly denied such 
symptomatology at his July 2006 VA examination and has not 
since stated otherwise.  There is also no evidence of 
hospitalizations referable to the diabetes mellitus.

In sum, the record supports assignment of a 40 percent rating 
for diabetes mellitus throughout the rating period on appeal; 
a rating in excess of that amount is not warranted.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected diabetes 
mellitus.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected diabetes mellitus are not 
inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's service-connected diabetes mellitus.  This 
is especially true in light of the Board's decision to assign 
a higher 40 percent rating for the Veteran's service-
connected diabetes mellitus.  

Moreover, the evidence does not demonstrate other related 
factors such as marked interference with employment and 
frequent hospitalization.  The Veteran denied any 
hospitalizations for ketoacidosis or hypoglycemic reactions 
on VA examination in July 2006.  On VA examination in 
September 2009, it was noted that the Veteran had been 
retired since 2004 (including throughout the pendency of this 
appeal) due to a back injury.  In light of the above, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a 40 percent rating for diabetes mellitus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Veteran has contended that his in-service duties included 
participating in heavy artillery fire support operations 
while on active service in Vietnam and that this caused him 
to experience bilateral hearing loss.  

The Veteran's service personnel records show that his 
military occupational specialty (MOS) was field wireman.  
These records also show that his principal duties were radio 
telephone operator while in Vietnam.  Despite the Veteran's 
assertions to the contrary, a review of his service treatment 
records shows no bilateral hearing loss during active 
service.  At his first enlistment physical examination in 
March 1966, the Veteran's pure tone thresholds, in decibels, 
were normal clinically, and the Veteran denied all relevant 
medical history.  These results were unchanged at his 
separation physical examination at the end of his first 
period of active service in June 1966.  Although no 
audiometric testing results were obtained at his second 
enlistment physical examination in April 1968, the Veteran 
again denied all relevant medical history at the beginning of 
his second period of active service.  

The Veteran's available U.S. Army Reserve and Army National 
Guard service treatment records show that some degree of 
bilateral hearing loss was noted at 4000 Hertz on quadrennial 
physical examination in January 1980 when his pure tone 
thresholds were 35 in each ear at 4000 Hertz.  No subjective 
complaints of bilateral hearing loss were noted at that 
examination, however.  The Veteran's hearing again showed 
some degree of bilateral hearing loss at 4000 Hertz on 
quadrennial physical examination in April 1985 when his pure 
tone thresholds were 25 in each ear at 4000 Hertz.  Again, 
the Veteran did not complain of bilateral hearing loss at 
that examination.  

The Veteran re-entered active service from December 1990 to 
May 1991, and his service treatment records for this tour of 
duty are unavailable.  

A review of private outpatient treatment records date-stamped 
as received by the RO in May 2006 shows that, in September 
2001 and January 2003, the private audiologist stated that 
the Veteran had moderately severe to severe bilateral hearing 
loss from 3000 to 8000 Hertz.

Following VA outpatient treatment on October 5, 2006, the 
assessment was bilateral hearing loss and a consult to 
audiology was ordered for hearing aid evaluation.

On VA audiology consult on October 18, 2006, the Veteran 
complained of sensorineural hearing loss.  The Veteran 
reported difficulty understanding others, especially his 
wife.  He also reported noise exposure.  Objective 
examination showed clear ear canals bilaterally.  The 
Veteran's pure tone thresholds showed hearing within normal 
limits precipitously sloping to profound high frequency 
sensorineural hearing loss at 4000 Hertz and above 
bilaterally.  The Veteran's speech recognition scores were 
88 percent in the right ear and 80 percent in the left ear.  
The assessment included bilateral sensorineural hearing loss.  
He subsequently received bilateral hearing aids from VA.  

Because the Veteran's available U.S. Army Reserve and Army 
National Guard service treatment records indicate the 
presence of some hearing loss prior to his last period of 
active service in the Persian Gulf War, and because the 
Veteran's service treatment records from his last period of 
active service are not available for review, the Board finds 
that the Veteran's claim of service connection for bilateral 
hearing loss must be remanded for an examination to determine 
if his current bilateral hearing loss was aggravated by 
active service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran and/or his 
service representative and ask them to 
identify all VA and non-VA clinicians who 
have treated him for bilateral hearing 
loss since his separation from active 
service.  Obtain all VA treatment records 
that have not been obtained already.  
Once signed releases are obtained from 
the Veteran, obtain any private treatment 
records that have not been obtained 
already.  A copy of any response(s), to 
include a negative reply and any records 
obtained, should be included in the 
claims file.  A negative search response 
should be communicated to the Veteran.

2.  Schedule the Veteran for appropriate 
examination(s) to determine the nature 
and etiology of his bilateral hearing 
loss.  The claims file should be provided 
to the examiner(s) for review.  The 
examiner(s) should obtain a complete 
noise exposure history from the Veteran, 
if possible.  Based on the results of the 
Veteran's physical examination and a 
review of the claims file, the 
examiner(s) should opine whether it is at 
least as likely as not (i.e., a 
50 percent or greater probability) that 
the Veteran's bilateral hearing loss is 
related to active service or any incident 
of such service, to include his reported 
participation in heavy artillery fire 
support operations while on active 
service in Vietnam.  A complete rationale 
must be provided for any opinion(s) 
expressed.  If the requested opinion(s) 
cannot be provided, then the examiner(s) 
must explain why in the examination 
report.

3.  Thereafter, readjudicate the 
Veteran's claim of service connection for 
bilateral hearing loss.  If the benefits 
sought on appeal remain denied, the 
appellant and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


